ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on January 31, 1967 (194 So.2d 54) affirming the summary judgment of the Circuit Court for Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed July 19, 1967 (201 So.2d 440) and mandate dated August 7, 1967, now lodged in this court, quashed this court’s judgment of affirmance with directions for further proceedings ;
Now, therefore, It is Ordered that the mandate of this court issued in this cause on February 7, 1967 is withdrawn, the opinion and judgment of this court filed January 31, 1967 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court and the summary judgment appealed from in this cause is reversed and the cause is remanded to the circuit court with directions to proceed in accordance with the opinion and judgment of the Supreme Court of Florida. Costs allowed shall be taxed in the circuit court (Rule 3.16(b) Florida Appellate Rules, 32 F.S.A.).